Citation Nr: 0921617	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  08-13 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence was submitted to reopen a 
claim for entitlement to service connection for aggravation 
of congenital hemangioma resulting in right foot amputation.


REPRESENTATION

Appellant represented by: The Massachusetts Department of 
Veterans Services

ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1956 to April 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision by the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board notes that the Veteran failed to attend a scheduled 
Board hearing without providing good cause.  Therefore, his 
request for a hearing must be considered withdrawn.  
38 C.F.R. § 20.702.


FINDINGS OF FACT

1.  A January 1981 rating decision denied entitlement to 
service connection for right foot condition by reason of 
aggravation ; the Veteran was notified but did not appeal.

2.  Evidence added to the record since the January 1981 
rating decision is cumulative or redundant of the evidence of 
record and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence was not received and the claim for 
entitlement to service connection for a right foot disorder 
may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the Veteran in a letter from the 
RO dated in September 2007.  That letter notified the Veteran 
of VA's responsibilities in obtaining information to assist 
in completing his claim and identified the Veteran's duties 
in obtaining information and evidence to substantiate his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in September 2007.  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court also held that in 
order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  The Veteran was adequately notified of 
these matters by the September 2007 correspondence.

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  Further 
attempts to obtain additional evidence would be futile.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with the claim would 
not cause any prejudice to the appellant.

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In this case, a January 1981 rating decision denied the 
Veteran service connection for a skin condition on his right 
foot.  The RO examined the Veteran's service medical records, 
records from the US Naval Hospital and records from the US 
Army Hospital, the Rhode Island Hospital, and J.A.G., M.D. 
and determined that the Veteran's hemangioma existed prior to 
service and was not aggravated by service.  The Veteran did 
not appeal and the decision became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).

The evidence added to the records since the January 1981 
rating decision included statements from the Veteran 
reiterating his claim that congenital hemangioma was 
aggravated by service, and that aggravation caused infection 
that led to the amputation of his right foot.  The Veteran 
claimed that his foot never properly healed from a biopsy 
performed while he was in service in 1957.  Records from 
Rhode Island Hospital dated May 1961 show, however, that the 
Veteran was first seen at the facility complaining of pain in 
the right foot of nine month's duration after he struck his 
foot on a chair resulting in a hemorrhage which occurred 
intermittently thereafter.  The amputation was a result of an 
infection which occurred after an excision of venous fistulas 
in the Veteran's right foot.  Reports from a month after this 
procedure showed that after the procedure the Veteran had 
increasing pain in his right third tow with an enlarging 
black area.  The Veteran was admitted to Rhode Island 
hospital again in June of 1961 and notes from this admission 
stated that during his the Veteran had marked pain in his 
extremities and that the gangrenous area in his foot had 
become progressively larger.  These records indicate that the 
Veteran's amputation was a result not of his hemangioma but 
of an infection he contracted after procedures performed 
years after service. 

Private medical records from Outer Cape Health Services noted 
the Veteran's continuous problems caring for his stump but 
provided no competent nexus between the Veteran's service and 
his amputation.  The Veteran's health care physician's 
assistant at Outer Cape Health Center stated that the Veteran 
had surgery while enlisted and years later developed an 
infection which necessitated amputation.  

In order for the Veteran to reopen his claim for service 
connection he must present new and material evidence.  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).  While the records 
and statements submitted by the Veteran after the 1981 rating 
decision are new, they are not material.  The Veteran's 
additional records consist of medical records which report 
his current condition and statements from the Veteran 
reiterating his claims that his amputation was a result of an 
aggravation of his congenital hemangioma.  The Veteran's 
additional records fail to establish that his hemangioma was 
aggravated in service.  His medical records showed his 
present condition but no nexus between this condition and his 
service is provided.  Thus, the evidence is not material.  
The Veteran has submitted no evidence that may be reasonably 
construed as substantiating his claim that his amputation was 
the result of an in service aggravation of his congenital 
hemangioma.  Therefore, the claim for entitlement to service 
connection for aggravation of congenital hemangioma resulting 
in right foot amputation must be denied.


ORDER

New and material evidence was not received to reopen a claim 
for entitlement to service connection for aggravation of 
congenital hemangioma resulting in right foot amputation; the 
appeal is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


